[Cite as In re F.B., 2019-Ohio-1738.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: F.B.                                           C.A. Nos.      28960
       G.G.                                                          28985
       T.G.
       J.G.

                                                      APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
                                                      COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
                                                      CASE Nos. DN 14-02-86
                                                                 DN 14-02-87
                                                                 DN 14-02-88
                                                                 DN 14-02-89
                                                                 DN 14-02-90

                                 DECISION AND JOURNAL ENTRY

Dated: May 8, 2019



        SCHAFER, Judge.

        {¶1}     Appellants, A.G. (“Mother”) and S.G. (“Father”) appeal from a judgment of the

Summit County Court of Common Pleas, Juvenile Division, that terminated their parental rights

to their minor children after a reversal and remand by this Court. This Court had reversed and

remanded the case for the trial court to determine whether Mother’s trial counsel had a conflict

of interest that may have necessitated a new permanent custody hearing in this case. The trial

court determined that there had been no conflict of interest and reinstated the prior permanent

custody judgment. This Court affirms.

                                                 I.

        {¶2}     Father is the biological father of the four of the minor children at issue in this

appeal: F.B., born August 2, 2005; J.G., born February 29, 2008; G.G., born April 7, 2009; and
                                                  2


T.G., born October 16, 2010. Mother is the biological mother of G.G. and T.G. and is the

biological mother of the fifth child at issue in this appeal: C.L., born May 18, 2002. Although

the mother of F.B. and J.G. participated in the prior appeal, she did not appeal from the trial

court’s judgment on remand.

       {¶3}    This case has a long and complicated history, which has included several prior

appeals. The five children at issue in this appeal are a blended family with more than one mother

and father. Most of the mothers and fathers have had prior involvement with CSB, with some of

these children and other siblings who are not at issue in this case.

       {¶4}    Summit County Children Services Board (“CSB”) first became involved in this

case during 2014, based on allegations that the children’s basic needs were not being met and

that C.L. and another child, who is not a party to this appeal, had been subjected to ongoing

neglect and abuse by Mother. At that time, Father was living outside the home because Mother

had obtained a domestic violence protection order against him. The children were removed from

the home, later adjudicated dependent, and placed in the temporary custody of CSB. Father

appealed the initial adjudication and disposition of his children, which was affirmed by this

Court. In re F.B., 9th Dist. Summit No. 27762, 2016-Ohio-3434.

       {¶5}    The case plan required both parents to address their mental health and substance

abuse problems, abstain from domestic violence and other criminal activity, maintain stable

income and housing, and demonstrate that they could provide for the children’s basic needs.

Father did not comply with the requirements of the case plan.

       {¶6}    Because Mother initially made progress on the reunification goals of the case

plan, one of her children and later the other two were returned to her temporary custody under

protective supervision by CSB. Within one to two months of each child’s return to Mother’s
                                                 3


home, however, they were again removed and placed in the temporary custody of CSB because

domestic violence continued between Father and Mother, Mother moved out of county, was

living with a sex offender, and had been arrested in West Virginia for driving while intoxicated.

Shortly afterward, CSB moved for permanent custody of the children. Mother and Father

alternatively moved for legal custody of some of the children.

       {¶7}    The case proceeded to a final dispositional hearing before a visiting judge. The

dispositive issue in the prior appeal involved a potential conflict of interest by Mother’s trial

counsel. Specifically, toward the end of the hearing, Mother’s trial counsel informed the trial

court that she could not represent Mother on appeal because she had accepted a position in the

legal department at CSB and would soon begin her new position. The trial court did not inquire

about any potential conflict of interest created by counsel accepting employment with the

opposing party. Mother was not questioned about the potential conflict of interest on the record,

nor did she waive any potential conflict in writing or otherwise on the record. Mother’s trial

counsel continued to represent her throughout the hearing.

       {¶8}    The trial court ultimately terminated parental rights and placed the five children in

the permanent custody of CSB. Among other grounds, it found that the parents had failed to

substantially remedy the conditions that caused the children to remain placed outside the home

and that permanent custody was in their best interest.         See R.C. 2151.414(B)(1)(a); R.C.

2151.414(E)(1); R.C. 2151.414(D). Three of the children’s parents appealed the trial court’s

original permanent custody judgment.

       {¶9}    In the first permanent custody appeal, CSB conceded that the trial court

committed reversible error by failing to inquire about whether Mother’s counsel had a conflict of

interest because of her upcoming employment with CSB and whether Mother had waived any
                                                 4


potential conflict of interest. Prof.Cond.R. 1.7(a). Because the conflict issue could potentially

necessitate a new permanent custody hearing, this Court did not address the parents’ remaining

assignments of error, but reversed and remanded the entire case for the trial court to inquire of

trial counsel and Mother about the potential conflict of interest. In re G.G., 9th Dist. Summit.

Nos. 28574, 28587, and 28594, 2017-Ohio-7850, ¶ 3.

       {¶10} On remand, the parties were given the opportunity to brief the issue prior to the

hearing. The sole focus of the pre-hearing briefing was on whether Mother’s former trial counsel

had a conflict of interest under Prof.Cond.R. 1.7(a)(1), because she may have concurrently or

simultaneously represented Mother and CSB. The trial court held a hearing with the parties and

their current counsel. The trial court ultimately determined that there was no conflict of interest

because Mother’s trial counsel did not have a conflict of interest under Prof.Cod.R. 1.7(a)(1).

Consequently, the trial court again placed the children in the permanent custody of CSB.

       {¶11} Mother and Father separately appealed and their appeals were later consolidated.

Mother raises three assignments of error and Father raises eight. For ease of discussion, we will

address each parent’s assigned errors in turn.

                                                 II.

                                Mother’s Assignment of Error I

       The trial court’s order granting permanent custody is not a final, appealable
       order.

       {¶12} We will address this assignment of error first because it challenges this Court’s

jurisdiction to hear this appeal. Section 3(B)(2), Article IV of the Ohio Constitution limits this

Court’s appellate jurisdiction to the review of final judgments of lower courts. For a judgment to

be final and appealable, it must satisfy the requirements of R.C. 2505.02 and, if applicable,

Civ.R. 54(B). Chef Italiano Corp. v. Kent State Univ., 44 Ohio St. 3d 86, 88 (1989). Pursuant to
                                                 5


R.C. 2505.02(B)(1), which is at issue in this appeal, “[a]n order is a final order that may be

reviewed, affirmed, modified, or reversed, with or without retrial, when it is *** [a]n order that

affects a substantial right in an action that in effect determines the action and prevents a

judgment[.]”

       {¶13} The order appealed in this case is the trial court’s judgment of February 13, 2018,

that placed all five children in the permanent custody of CSB. Despite Mother’s argument to the

contrary, in addition to granting CSB’s motion to reinstate the prior permanent custody

judgment, the trial court explicitly ordered that each child be “placed in the permanent custody of

[CSB.]” The order further explained that it was entered in accordance with two prior orders of

the court: (1) the trial court’s January 2018 order on remand, finding that there was no conflict of

interest on the part of Mother’s former counsel; and (2) the prior permanent custody judgment,

filed on March 6, 2017.

       {¶14} Mother also argues that the February 2018 order is not final and appealable

because it requires the parties to refer to other orders issued by the juvenile court in this case.

Mother points to no legal authority that requires a juvenile court judgment to be issued in a

single order that sets forth all the reasons for its decision. In fact, this Court rejected a similar

argument raised by Father in his appeal from the initial adjudication and disposition of his

children in this case. In re F.B., 9th Dist. Summit No. 27762, 2016-Ohio-3434, ¶ 9-10. Because

Mother has failed to demonstrate that the order appealed in this case is not final and appealable,

this Court concludes that it has jurisdiction to consider the merits of this appeal. Mother’s first

assignment of error is overruled.
                                                 6


                               Mother’s Assignment of Error II

       Mother’s counsel violated the Ohio Rules of Professional Conduct and
       Mother’s rights to due process by taking a position with [CSB] in the middle
       of the permanent custody hearing.

       {¶15} Through her first assignment or error, Mother challenges the trial court’s decision

on remand that her former trial counsel did not have a conflict of interest under Prof.Cond.R.

1.7(a). During the permanent custody hearing in this case, Mother’s counsel informed the trial

court that she had just accepted a position in CSB’s legal department and that she would be

starting the position in one week. Trial counsel met with the trial judge in chambers without the

parties present. Mother’s counsel wanted to put on the record that she had accepted a job at CSB

and that she would not be able to continue representing Mother after the hearing. The trial court

did not delve into whether Mother’s trial counsel had a potential conflict of interest, given that

she had accepted a position with the opposing party, nor did it question Mother about whether

she had waived any potential conflict.        Mother’s counsel continued to represent Mother

throughout the remainder of the hearing. After the hearing, Mother’s counsel submitted a motion

to withdraw, which was granted one week later.

       {¶16} During the first appeal, all parties, including CSB, agreed that the trial court

committed reversible error by failing to inquire into whether Mother’s trial counsel had a conflict

of interest and, if so, question Mother about whether she had agreed to waive any potential

conflict. CSB conceded in its brief that, “where the trial court knows or reasonably should know

of a potential conflict of interest, the court has an affirmative duty to inquire whether a conflict

actually exists.” CSB’s Brief, citing State v. Gillard, 64 Ohio St.3d. 304, 309 (1992). The

agency further conceded that, because the trial court had conducted no inquiry, the case should

be reversed and remanded to the trial court for a hearing. Because CSB had conceded error, this
                                                7


Court’s discussion of the issue in the prior appeal was brief. Without citing a specific subsection

of Prof.Cond.R. 1.7(a), this Court explained that “[t]he conflict of interest issue relates to one

attorney’s application for and acceptance of imminent employment in CSB’s legal counsel

department during her representation of one of the parents.” In re G.G., 2017-Ohio-7850, ¶ 3.

       {¶17} At issue was Prof.Cond.R. 1.7(a), which provides:

       A lawyer’s * * * continuation of representation of a client creates a conflict of
       interest if either of the following applies:

       (1) the representation of that client will be directly adverse to another current
       client;

       (2) there is a substantial risk that the lawyer’s ability to consider, recommend, or
       carry out an appropriate course of action for that client will be materially limited
       by the lawyer’s responsibilities to * * * a third person or by the lawyer’s own
       personal interests.

       {¶18} Although not directly stated in this Court’s opinion in the prior appeal, there could

have been a potential conflict of interest either because Mother’s trial counsel may have

simultaneously represented Mother and CSB, or because counsel had accepted employment with

the opposing party, which may have created a “substantial risk that [her] ability to consider,

recommend, or carry out an appropriate course of action for [Mother] will be materially limited

by the lawyer’s responsibilities to * * * a third person or by the lawyer’s own personal

interests.” Prof.Cond.R. 1.7(a)(2).    Moreover, if a conflict of interest did exist, continued

representation of Mother was permitted only if, among other things, Mother gave informed

consent, confirmed in writing, to the lawyer continuing to represent her. Prof.Cond.R. 1.7(b).

       {¶19} This Court’s direction on remand, however, did not specify a subsection of

Prof.Cond.R. 1.7(a) but stated:

       Although it appears to this Court on the surface that counsel may be representing
       adverse clients, and an inherent conflict of interest may exist pursuant to
       Prof.Cond.R. 1.7, this Court cannot make that determination in the first instance
       on the limited record here. Consequently, this matter is remanded to the juvenile
                                                8


        court for a hearing including all parties to determine the following: (1) if a
        conflict of interest was created by counsel’s acceptance of employment with CSB
        during the course of the permanent custody hearing; (2) if so, whether such a
        conflict of interest could be waived under the law; and (3) the impact of this type
        of conflict of interest on (a) each of the parents, (b) the agency, and (c) the
        children. The juvenile court failed to inquire regarding these issues when the
        conflict was disclosed below, and further declined to include the parents in the
        limited discussion it had with the attorneys.

In re G.G. at ¶ 4.

        {¶20} On remand, Mother was appointed new counsel to represent her. Prior to a

hearing, the parties were given the opportunity to submit written briefs on the potential conflict

of interest and its effect on the permanent custody hearing. The sole issue briefed by the parties

prior to the hearing was whether trial counsel had a potential conflict of interest under

Prof.Cond.R. 1.7(a)(1) because counsel may have simultaneously or concurrently represented

Mother and CSB. The brief submitted by CSB included attached affidavits and filings in the

case about the relevant facts asserted in its brief. No party, all of whom were represented by

counsel, raised an argument under Prof.Cond.R. 1.7(a)(2) about whether former counsel’s

imminent employment with CSB created a substantial risk that her representation of Mother

might have been adversely affected by her relationship with her soon-to-be employer or by her

own personal interests.

        {¶21} The matter proceeded to a hearing, attended by all parties and their counsel at that

time. Although counsel for CSB was the first to speak to the trial court, trial counsel for each

parent was then given the opportunity to state their respective position. Each argued about

whether there had been a conflict of interest by Mother’s former counsel under Prof.Cond.R.

1.7(a)(1), not 1.7(a)(2).

        {¶22} None of the attorneys asked to present additional evidence or to call any witnesses

because, as to whether Mother’s former counsel had concurrently represented Mother and CSB,
                                                  9


the relevant facts were not disputed. The permanent custody hearing concluded on Friday,

February 24, 2017. On March 1, Mother’s former counsel moved the trial court to withdraw as

counsel for Mother, but the trial court did not grant her leave to withdraw until March 7, one day

after the permanent custody decision was filed. Counsel began her position at CSB on March 6,

and she began completing paperwork for the job on March 2.

       {¶23} Although the parties argued in the trial court and again on appeal solely about

whether there was any overlap in counsel’s representation of Mother and CSB, there really was

no factual dispute that there was a one-day overlap in counsel’s representation of Mother and

CSB. Counsel remained Mother’s counsel of record in this case for one day after she began

working for CSB.

       {¶24} Although there was a one-day overlap in counsel’s representation of Mother and

CSB, Prof.Cond.R. 1.7(a)(1) provides that a conflict of interest existed only if counsel’s

representation of CSB was “directly adverse to another current client[.]” Notably, none of the

parents attempted to present any argument or evidence that Mother had been adversely affected

by her trial counsel beginning a position at CSB after the permanent custody hearing had

concluded and only one day into the running of time to file an appeal or any post-judgment

motions. There was not even a suggestion at the hearing that counsel did or should have done

anything to represent Mother’s interests during that one-day overlap of representation. She was

merely Mother’s counsel of record in this case.

       {¶25} The trial court concluded that there was no conflict of interest under Prof.Cond.R.

1.7(a)(1) because Mother’s former trial counsel had not concurrently represented Mother and

CSB in a manner that had an adverse impact on either client. Having found no conflict of

interest, there was no need for the trial court to answer the remaining questions set forth by this
                                                10


Court in its mandate on remand. Consequently, the trial court again placed the children in the

permanent custody of CSB.

       {¶26} In this appeal, Mother again argues about whether Mother’s former counsel had a

conflict of interest under Prof.Cond.R. 1.7(a)(1) because of that one-day overlap of

representation. Again, however, she fails to argue or demonstrate that there was an adverse

impact on her during that time. Absent some suggestion of an adverse impact on Mother during

that brief overlap, we cannot conclude that the trial court erred in finding that there was no

conflict of interest under Prof.Cond.R. 1.7(a)(1).

       {¶27} Alternatively, Mother’s appellate counsel argues that there was conflict of interest

under Prof.Cond.R. 1.7(a)(2) because counsel’s relationship with her soon-to-be employer and/or

her own personal interests may have negatively affected her legal representation of Mother.

Mother was represented by counsel during the proceedings on remand, as were the other parents,

and none of them raised this legal argument during the trial court proceedings. Moreover, none

of the parties attempted to get evidence on the record that would be necessary to address such an

argument. The parties were provided due process through the proceedings on remand. This

Court will not fault the trial court for failing to address a legal argument that was not raised or

for failing to consider evidence that was not presented. Mother’s second assignment of error is

overruled.

                               Mother’s Assignment of Error III

       The trial court committed reversible and plain error when it terminated
       Mother’s parental rights as the [judgment] was not supported by clear and
       convincing evidence and was against the manifest weight of the evidence.

       {¶28} Mother’s final assignment of error is that the trial court’s judgment was against

the manifest weight of the evidence. Mother does not actually argue that the trial court’s
                                               11


decision was not supported by the evidence presented at the hearing, however. Instead, she

argues that the trial court’s judgment on remand is legally deficient because the court stated no

findings about the basis for granting permanent custody of these children.         As this Court

explained in its discussion of Mother’s first assignment of error, the trial court’s permanent

custody judgment on remand explicitly stated that it was entered on the same basis as the March

2017 permanent custody judgment. The prior judgment explicitly found that, among other

grounds, the parents had failed to substantially remedy the conditions that caused the children to

remain placed outside the home and that permanent custody was in their best interest. See R.C.

2151.414(B)(1)(a); R.C. 2151.414(E)(1); R.C. 2151.414(D).

       {¶29} To the extent that Mother raises additional arguments that do not fall within the

scope of her stated assignment of error and have not separately been assigned as error, they will

not be addressed. See App.R. 16(A)(7); State v. Bennett, 9th Dist. Lorain No. 14CA010579,

2015-Ohio-2887, ¶ 13. Mother’s third assignment of error is overruled.

                                Father’s Assignment of Error I

       The trial court committed reversible and plain error when it prohibited
       Father from fully participating in all portions of the case by ignoring his
       objections and stating that he did not have standing thus impeding his due
       process rights.

       {¶30} Father’s first assignment of error is that the trial court committed reversible error

by preventing him from raising objections to evidence that pertained to the mothers of his

children.   Father asserts that, because his rights were aligned with the children’s mothers, he

should have been permitted to raise objections on their behalf. Father concedes, however, that

whenever he raised an objection on behalf of the mothers, the trial court asked the mothers’

counsel if they joined in the objection. To demonstrate reversible error, Father must demonstrate
                                                 12


not only trial court error but also that the error resulted in prejudice to his defense. See, e.g., In

re P.T., 9th Dist. Summit No. 24207, 2008-Ohio-4690, ¶ 17.

       {¶31} Father fails to point to any evidence that was admitted to his prejudice because he

or other defense counsel was not permitted to raise an objection. Father’s first assignment of

error is overruled.

                                 Father’s Assignment of Error II

       The trial court committed reversible and plain error when it allowed
       testimony regarding Father’s parenting evaluation which a magistrate had
       found to be biased and had stated would not be held for him to complete.

       {¶32} Father’s second assignment of error is that the trial court erred in allowing

testimony about his parenting evaluation because: (1) the court had already determined that the

evaluator was biased and (2) he should not have been held to the requirements of that evaluation.

Father’s argument is based on faulty premises. This Court will address each in turn.

       {¶33} To begin with, the trial court did not find that the parenting evaluation was biased

or that it should not be considered at the permanent custody phase of the case. During late 2014,

Father had objected to the parenting evaluation because the evaluator had relied on outside

information that had been provided by CSB, including facts about multiple acts of violence

allegedly committed by Father. At that time, the trial court noted that Father had not been given

the opportunity to dispute the claims of violence and, for that reason, stated that it would place

little weight on the evaluation. Nevertheless, the trial court did not strike the evaluation or

explicitly find it to be biased, and it repeatedly denied Father’s request for a new parenting

evaluation.

       {¶34} At the permanent custody hearing held more than two years later, Father had the

opportunity to cross-examine the evaluator about the outside information provided by CSB. The
                                                13


evaluator explained that she would have reached the same conclusions even without the outside

information from CSB, and that Father himself had admitted to committing numerous acts of

violence against family members.         CSB also presented several certified convictions to

demonstrate that Father had more than a ten-year history of multiple convictions of assault,

endangering children, domestic violence, and violating civil protection orders.

       {¶35} Next, Father claims that he suffered prejudice from the parenting evaluation

because he had no notice that he was expected to comply with the counseling recommendation

from what he believes was a flawed evaluation. Even if this Court accepted Father’s argument

that he received no valid parenting evaluation, that was not the only part of the case plan that

required Father to engage in counseling and anger management programs.

       {¶36} From the beginning of this case, CSB was aware that Father had a lengthy history

in criminal and juvenile courts cases because he lacked the ability to control his anger and had

committed numerous acts of violence against the women and children in his life. As originally

adopted, the case plan explicitly required Father to engage in counseling, anger management, and

drug treatment and to demonstrate that he could manage his anger and control the symptoms of

his pre-diagnosed antisocial personality disorder.

       {¶37} Although Father completed a parenting evaluation, which became the subject of

this controversy, the stated purpose of that evaluation on the case plan was “to determine what

additional services would benefit” each parent. Father failed to consistently engage in case plan

services, violated orders of the criminal court and juvenile court prohibiting him from having

contact with Mother or the children, continued to demonstrate violent behavior, and was again

criminally convicted for an act of domestic violence against Mother.
                                                 14


       {¶38} Even if the trial court would have stricken all evidence about the parenting

evaluation, the record was replete with evidence that Father failed to comply with the other

requirements of the case plan and continued to exhibit the same parenting problems that he had

demonstrated for many years. Father’s second assignment of error is overruled.

                                Father’s Assignment of Error III

       The trial court committed reversible and plain error when it allowed expert
       testimony over Father’s objection.

       {¶39} Father’s third assignment of error challenges the manner in which the witness

who conducted his parenting evaluation was qualified to testify as an expert. The witness

explained that she has been a licensed psychologist for more than 15 years and that she had

conducted over 3,000 parenting evaluations during her career. Again, Father’s argument that the

trial court had already found the witness to be biased is not supported by the record.

       {¶40} In other words, Father points to nothing in the record to demonstrate that the

witness was not, in fact, qualified to testify as an expert in her field under Evid.R. 702. He

merely challenges the way that opposing counsel questioned her about her qualifications as an

expert, asserting that counsel failed to comply with the requirements of Loc.R. 7.02(B)(4) of the

Court of Common Pleas of Summit County, Juvenile Division. In fact, the trial court offered

Father’s counsel the opportunity to question the witness about her qualifications as an expert, but

she declined to do so. Because Father has failed to demonstrate any prejudice resulting from this

alleged error, his third assignment of error is overruled.

                                Father’s Assignment of Error IV

       The trial court committed reversible and plain error when it allowed
       testimony [about] exhibits that had been obtained by court order without a
       motion or providing the parties a chance to object to said exhibits being
       obtained.
                                                15


                                Father’s Assignment of Error V

        The trial court committed reversible and plain error when it admitted
        exhibits over Father’s objection that Father had not had a chance to review.

        {¶41} Father’s fourth and fifth assignments of error are that the trial court committed

reversible error when it allowed CSB to present certain exhibits into evidence because CSB had

failed to provide defense counsel with proper notice that it would be subpoenaing and/or offering

those records into evidence.    This Court recently addressed a similar argument in another

permanent custody appeal. See In re N.K., 9th Dist. Summit No. 29074, 2019-Ohio-371, ¶ 23.

In that case, we emphasized that the parent did not demonstrate reversible error because she

failed to demonstrate any prejudice resulting from any trial court error. Id. This Court reasoned

that:

        [e]ven if Mother could establish that she was deprived of proper notice that CSB
        intended to introduce these exhibits, she must establish that the lack of notice
        hampered her counsel’s ability to prepare a defense. Although Mother’s counsel
        raised a timely objection to the introduction of this evidence, counsel did not
        request a continuance of the hearing or a recess to enable defense counsel to
        review the exhibits to prepare to defend against them. See In re R.R., 9th Dist.
        Summit No. 27572, 2015-Ohio-5245, ¶ 21 (emphasizing that a continuance could
        have avoided any prejudice caused by a lack of notice about evidence to be
        considered by the trial court.).

Id.

        {¶42} As in In re N.K., during the permanent custody hearing in this case, Father failed

to request a continuance of the hearing or a recess so his counsel had an opportunity to review

the exhibits. Because Father has failed to demonstrate any prejudicial error in the admission of

these exhibits or testimony about them, his fourth and fifth assignments of error are overruled.

                               Father’s Assignment of Error VI

        The trial court committed reversible and plain error when it allowed
        evidence, including exhibits, over Father’s objection that were not admissible
        under the rules of evidence.
                                                16


       {¶43} Father’s sixth assignment of error is that the trial court erred in admitting certain

testimony and numerous exhibits because they were not admissible under the rules of evidence.

Many of the arguments that Father has raised under this assignment of error are redundant of

arguments already overruled in Father’s other assignments of error. Father also assets that the

trial court erred in admitting certified copies of his prior convictions because they did not comply

with Evid.R. 803(22). This Court has previously rejected the argument that certified court

records of convictions must comply with Evid.R. 803(22) because they are self-authenticating

under Evid.R. 902(4) and are admissible under Evid.R. 803(8), the public records exception to

the hearsay rule. See, e.g., In re R.P., 9th Dist. Summit No. 26836, 2013-Ohio-5728, ¶11.

       {¶44} The remaining arguments under this assignment of error focus primarily on

whether certain exhibits were properly authenticated as complete medical or counseling records.

Father does not assert that the records were not authentic or that they reflected any false or

nonrelevant information, but only that their admission did not technically comply with the rules

of evidence. Again, even if Father can demonstrate any technical error in establishing that these

records were authentic or complete, he has failed to argue or demonstrate that there was any

resulting prejudice to his defense. Consequently, Father’s sixth assignment of error is overruled.

                               Father’s Assignment of Error VII

       The trial court committed reversible and plain error when it modified a final
       order, by issuing a nunc pro tunc journal entry, when the case was on appeal
       and no one requested leave for a nunc pro tunc entry.

       {¶45} Father’s seventh assignment of error is that the trial court erred in issuing a nunc

pro tunc journal entry on March 16, 2018, because this case was pending on appeal. This Court

has already recognized that the trial court lacked jurisdiction to enter nunc pro tunc entries on

March 16, 2018 and on April 9, 2019. On September 11, 2018, through a journal entry filed in
                                                17


the consolidated appeals from those orders, this Court vacated those orders as void and dismissed

appeals Nos. 28991, 29007, and 29042. Father’s seventh assignment of error is overruled as

moot.

                              Father’s Assignment of Error VIII

        The trial court committed reversible and plain error by finding permanent
        custody [because] the cumulative errors above, even if harmless individually,
        taken together show that permanent custody is against the manifest weight of
        the evidence.

        {¶46} Father’s final assignment of error is that, even if this Court finds that his

individual assignments of error lack merit, we should find that the cumulative errors require

reversal of the permanent custody judgment. As with Mother’s “manifest weight” assignment of

error, Father makes no argument about the evidence supporting the judgment. Instead, his only

argument is that the cumulative errors stated through his other assignments of error constitute

reversible error.

        {¶47} In State v. DeMarco, 31 Ohio St. 3d 191 (1987), paragraph two of the syllabus, the

Ohio Supreme Court recognized the doctrine of cumulative error.             It held that although

individual errors during trial may not rise to the level of reversible error, the combined prejudice

resulting from those errors may rise to the level of reversible error. Id.; see also State v. Lang,

129 Ohio St. 3d 512, 2011-Ohio-4215, ¶ 310; State v. Fry, 125 Ohio St. 3d 163, 2010-Ohio-1017,

¶ 217. Because Father failed to demonstrate any prejudice resulting from the errors he has

alleged, he cannot demonstrate cumulative error.         Father’s eighth assignment of error is

overruled.

                                                III.

        {¶48} The parents’ assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas, Juvenile Division, is affirmed.
                                                18


                                                                                Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellants.




                                                      JULIE A. SCHAFER
                                                      FOR THE COURT



CARR, P. J.
RICE, J.
CONCUR.

(Rice, J., of the Eleventh District Court of Appeals, sitting by assignment.)
                                          19


APPEARANCES:

NEIL P. AGARWAL, Attorney at Law, for Appellant, Mother.

DENISE FERGUSON, Attorney at Law, for Appellant, Father.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.

GINA D’AURELIO, Attorney at Law, for Children.

JOSEPH M. KERNAN, Guardian ad Litem.